DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 61/470,617, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1 and 7 recite, inter alia, an “internet-telephony bridge functionally coupled to each of a network data system and a telephony data system” and a “bridge controller operatively coupled to the internet-telephony bridge". At least such claimed elements are not disclosed by provisional Application No. 61/470,617.
Status of claims
Claims 1-7 are pending.
Claims 1-7 were examined.

Claim Scope
As an initial matter, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a network bridge” followed by the function “functionally coupled to each of a network data system and a phone data system and thereby functionally coupling the network data system to the phone data system” (Claims 1 and 7);
“a bridge controller” followed by the function “functionally coupled to the website template and operatively coupled to the network bridge and that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template” (Claims 1 and 7);
“a user account module ” followed by the function “in communication with the bridge controller and that includes account information of system users on a data storage device” (Claims 1 and 7).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1 and 7 recite “instructions for… producing… website…”; “instructions for managing data transfer…...”; “instructions configured to permit… (Claim 7)...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. With respect to claims 1 and 7, the claims recite certain language directed to non-functional descriptive material. Claims 1 and 7 recite “template including... design including… features. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-6 are directed to a system, and claim 7 is also directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “a website template including a base website design including both functional internet and functional phone communication features, and executable machine-readable software instructions for automatically producing a customized website by using the base website design, user metadata from a user account, and media information”;b. “a network bridge functionally coupled to each of a network data system and a. phone data system and thereby functionally coupling the network data system to the phone data system”;c. “a bridge controller functionally coupled to the website template and operatively coupled to the network bridge and that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template and ”;d. “a user account module in communication with the bridge controller and that includes account information of system users on a data storage device”;e. “website customization instructions configured to permit a user having a user account stored thereon to supply media information and user metadata for display and operation, respectively, on a website built across the base website design of the website template (Claim 7)”
Therefore, the portions highlighted in bold above recite intermediating information exchange and electronic recordkeeping, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe managing personal behavior or relationships or interactions between people, such as acting as an intermediary between two entities by receiving, storing and transmitting information. 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a network bridge, bridge controller and user account module only serve to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: functionally coupling… system(s). The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using network bridge, bridge controller and user account module to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of intermediating information exchange and electronic recordkeeping. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of intermediating information exchange and electronic recordkeeping.

Dependent claims 2-6 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
f) wherein the website template further includes a telephone module including machine-readable software instructions for initiating a telephone call via a website. 
g) wherein the website template further includes machine-readable software instructions for creating a clickable link associated with a telephone number, wherein the link includes machine-readable software instructions for launching a communication application that electronically contacts an account associated with the telephone number. 
h) wherein the website template further includes a SMS application that includes machine-readable software instructions for sending a message in a text message format over a cellular service's email protocol at a user interface instruction from a user. 
i) wherein the website template includes machine- readable software instructions for creating an active link on a website that automatically, sends a text message or a voice message to a telephone number over a phone service. 
j) wherein the website template includes a user account page that includes machine-readable software instructions for providing, to a user. access to the user's phone messages over a non-phone network. 

With respect to claims 2 and 7, the claims further recite item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the templated further “includes” (i.e. instructions), followed by the intended use of the instructions. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 3 and 7, the claims further recite item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the templated further “includes” (i.e. instructions), followed by the intended use of the instructions. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 4 and 7, the claims further recite item h) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the templated further “includes” (i.e. instructions), followed by the intended use of the instructions. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 5 and 7, the claims further recite item i) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the templated further “includes” (i.e. instructions), followed by the intended use of the instructions. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 6, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the templated further ”includes” (i.e. instructions), followed by the intended use of the instructions. Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 2, 3, 4, 5, 6, and 7, which represent additional language f), g), h), i), j) do not alter the analysis provided with respect to independent claims 1 and 7. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 7 recite language interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such as “a network bridge functionally coupled to each of a network data system and a phone data system and thereby functionally coupling the network data system to the phone data system”. Since the disclosure is inadequate to support the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim is being rejected for lack of written description as the disclosure is devoid of any structure for performing the claimed function. Dependent claims 2-6 are also rejected since they depend on claim 1.

Claims 1 and 7 recite language interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such as “a bridge controller functionally coupled to the website template and operatively coupled to the network bridge and that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template”. Since the disclosure is inadequate to support the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim is being rejected for lack of written description as the disclosure is devoid of any structure for performing the claimed function. Dependent claims 2-6 are also rejected since they depend on claim 1.

Claims 1 and 7 recite language interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, such as “a user account module in communication with the bridge controller and that includes account information of system users on a data storage device”. Since the disclosure is inadequate to support the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim is being rejected for lack of written description as the disclosure is devoid of any structure for performing the claimed function. Dependent claims 2-6 are also rejected since they depend on claim 1.



The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 7 recite the claim limitation “a network bridge functionally coupled to each of a network data system and a phone data system and thereby functionally coupling the network data system to the phone data system”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for performing the claimed function. Specifically, the closest language found in the specification as filed recites "providing access to a network bridge that may be configured to bridge communications between a telephony network and a web-based network". There is no further guidance regarding the structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. Dependent claims 2-6 are also rejected since they depend on claim 1.
Claims 1 and 7 recite the claim limitation “a bridge controller functionally coupled to the website template and operatively coupled to the network bridge and that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for performing the claimed function. Specifically, the closest language found in the specification as filed recites "a bridge control module that may be operatively coupled to the internet telephony bridge module and/or that may be configured to manage data transfer across the internet-telephony bridge". There is no further guidance regarding the structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. Dependent claims 2-6 are also rejected since they depend on claim 1.
Claims 1 and 7 recite the claim limitation “a user account module in communication with the bridge controller and that includes account information of system users on a data storage device”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for performing the claimed function. Specifically, the closest language found in the specification as filed recites "a user account module that may be in communication with the bridge control module and/or that may be configured to store account information of system user". There is no further guidance regarding the structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. Dependent claims 2-6 are also rejected since they depend on claim 1.
Claims 1 and 7 recite: “a bridge controller… that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template; ”. It is unclear by the claim language whether the language “that permit control” refers to “bridge controller… coupled to… template… coupled to the network bridge” (i.e. “bridge controller… coupled to… template… coupled to the network bridge... that permit”), or whether it refers to “instructions” (i.e. “instructions that permit”). This duality renders the scope of the claims unclear. Dependent claims 2-5 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krzyzanowski et al. (US 2010/0159898 A1) in view of Golomb (US 2010/0076863 A1).

With respect to claims 1 and 7, Krzyzanowski et al. teach an automated communication system (see Fig. 23, database 2304 and paragraphs [0211]-[0216]) (Services platform for networked devices that provide telephony and digital media services) comprising: 
a. a website template including a base website design including both functional internet and functional phone communication features, and executable machine-readable software instructions (see Fig. 63, 76 and 77, directory services application and paragraphs [0307]-[0310]; [0414]-[0417]; Figs. 58 and 59, photos, internet video and phone and paragraphs [0293]-[0297]); 
b. a network bridge functionally coupled to each of a network data system and a. phone data system and thereby functionally coupling the network data system to the phone data system (see Fig. 8, adapter unit 804 and paragraphs [0116]-[0118]); 
c. a bridge controller functionally coupled to the website template and operatively coupled to the network bridge and that includes instructions for managing data transfer across the network bridge that permit control of the functional phone communication features via interaction with the customized website produced from the website template and (see Fig. 8, adapter unit 804 and paragraphs [0119]-[0122]); 
d. a user account module in communication with the bridge controller and that includes account information of system users on a data storage device (see Fig. 23, logging server 2302, database 2304 and paragraphs [0211]-[0216]). 

Krzyzanowski et al. do not explicitly disclose a systems comprising: instructions for automatically producing a customized website by using the base website design, user metadata from a user account, and media information; e. website customization instructions configured to permit a user having a user account stored thereon to supply media information and user metadata for display and operation, respectively, on a website built across the base website design of the website template (Claim 7). 

While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Krzyzanowski et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Golomb discloses a systems (Hosting Platform) comprising: 
instructions for automatically producing a customized website by using the base website design, user metadata from a user account, and media information (see Fig. 1, hosting platform 115, Fig. 2, look and feel customization module 208, Fig. 4F, customization box 446, Fig. 5, step 504; and paragraphs [0023]; [0024]; [0032]-[0034], [0037], [0044], [0051], [0073], [0077], [0081] and [0087]); 
e. website customization instructions configured to permit a user having a user account stored thereon to supply media information and user metadata for display and operation, respectively, on a website built across the base website design of the website template (Claim 7) (see Fig. 1, hosting platform 115, Fig. 2, look and feel customization module 208, Fig. 4F, customization box 446, Fig. 5, step 504; and paragraphs [0023]; [0024]; [0032]-[0034], [0037], [0044], [0051], [0073], [0077], [0081] and [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the customization interface as disclosed by Golomb in the systems of Krzyzanowski et al., the motivation being to lower the high entry barriers prohibiting small- and/or mid-sized entities from establishing an effective and industry-specific presence on the Internet (see Golomb, paragraph [0010]).
Moreover, Claims 1 and 7 recite “instructions for… producing… website…”; “instructions for managing data transfer…...”; “instructions configured to permit… (Claim 7)...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. In addition, the claims recite certain language directed to non-functional descriptive material. Claims 1 and 7 recite “template including... design including… features. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).

With respect to claims 2 and 7, the combination of Krzyzanowski et al. and Golomb teaches all the subject matter of the systems as described above with respect to claims 1 and 7. Furthermore, Krzyzanowski et al. disclose a systems wherein the website template further includes a telephone module including machine-readable software instructions for initiating a telephone call via a website (see paragraph [0414]; Fig. 83, dial button 8302 and paragraphs [0437] and [0438]). 
Claims 2 and 7 recite “instructions for initiating…”; (Emphasis added), statements of intended use or field use.

With respect to claims 3 and 7, the combination of Krzyzanowski et al. and Golomb teaches all the subject matter of the systems as described above with respect to claims 2 and 7. Furthermore, Krzyzanowski et al. disclose a systems wherein the website template further includes machine-readable software instructions for creating a clickable link associated with a telephone number, wherein the link includes machine-readable software instructions for launching a communication application that electronically contacts an account associated with the telephone number (see Fig. 63, Telephone button 6350 and paragraph [0310]). 
Claims 3 and 7 recite “instructions for creating...”; “instructions for launching…...”; (Emphasis added), statements of intended use or field use.

With respect to claims 4 and 7, the combination of Krzyzanowski et al. and Golomb teaches all the subject matter of the systems as described above with respect to claims 3 and 7. Furthermore, Krzyzanowski et al. disclose a systems wherein the website template further includes a SMS application that includes machine-readable software instructions for sending a message in a text message format over a cellular service's email protocol at a user interface instruction from a user (see paragraph [0203]). 
Claims 4 and 7 recite “instructions for sending…”; (Emphasis added), statements of intended use or field use.


With respect to claims 5 and 7, the combination of Krzyzanowski et al. and Golomb teaches all the subject matter of the systems as described above with respect to claims 4 and 7. Furthermore, Krzyzanowski et al. disclose a systems wherein the website template includes machine- readable software instructions for creating an active link on a website that automatically, sends a text message or a voice message to a telephone number over a phone service (see SMS to business, paragraph [0414]). 
Claims 5 and 7 recite “instructions for creating…”; (Emphasis added), statements of intended use or field use.

With respect to claim 6, the combination of Krzyzanowski et al. and Golomb teaches all the subject matter of the system as described above with respect to claim 5. Furthermore, Krzyzanowski et al. disclose a system wherein the website template includes a user account page that includes machine-readable software instructions for providing, to a user. access to the user's phone messages over a non-phone network (see Fig. 34 voicemail app and paragraphs [0229] and [0233]-[0236]). 
Claim 6 recites “instructions for providing…” (Emphasis added), statements of intended use or field use. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature:
S. Shirazi et al. (NPL 2010, listed in PTO-892 as reference "U") disclose "SENSE-SATION: An extensible platform for integration of phones into the Web", including integrating mobile phones into Web 2.0 and making the mobile phones’ peculiarities transparent to web developers.
M. Ebling and E. de Lara (NPL FALSE, listed in PTO-892 as reference "V") discloses "New Products", including the GrandCentral web-based voice communications service.
GrandCentral (NPL 2009, listed in PTO-892 as reference "W") discloses "GrandCentral.com website", including a phone-internet bridge.
GrandCentral Features (NPL 2009, listed in PTO-892 as reference "X") discloses "GrandCentral.com website", including web-based click2call, mobileaccess, webcall button, SMS notifications.
IP.com Anonymous (NPL 2009, listed in PTO-892 as reference "U", page 2) discloses "Method for voicemail or email or text messages to follow a user as they interact with electronic devices", including providing, to a user, access to the user's phone messages over a non-phone network.



Patent Literature:
Kothari et al. (US 2013/0007591 A1) disclose system and method for creating an e-commerce website in real-time, including user-interfaces for e-commerce applications embedded at a tenant's website customized based on one or more predefined guidelines.
Maes (US 2011/0134804 A1) discloses telephony application services, including a set of widgets that can be composed to provide a telephony application or application service. The set of widgets can be abstracted from the technology of the underlying network (e.g., PBX, SIP over IMS, etc.) to not only expose the call control capability or media server capability, but other call-related functionality such as forwarding of a call, obtaining information about a call, authenticating a call, hunting for a target, checking for presence information, directing the call based on this information, etc. Full-fledged applications such as PBX applications then can be built through composition of the different individual widgets and a VOIP application providing functionality such as call in, SMS out, SMS in, dual ring, video mail, ring back tone, location-based RBT, etc.
Ginter et al. (US 5,892,900) disclose systems and methods for secure transaction management and electronic rights protection, including credit card processing mechanisms.
Katis et al (US 2009/0103549 A1) disclose Telecommunication and Multimedia management method and apparatus, including methods for transmitting data over a network.
Paquet et al. (US 2010/0250592 A1) disclose unifying web and phone presence, including a bridging mechanism allowing users to automatically select the contact mechanism and mode of communication when connecting to another user through a user generated web page.
Balthaser (US 2002/0004755 A1) methods, systems, and processes for the design and creation of rich-media applications via the internet, including customizable templates.
Hansen et al. (US 7,096,205 B2) disclose systems and methods for enrolling consumers in goods and services, including anonymous consumers identified solely by ID and/or telephone number.
McLarty et al. (US 8,611,511 B2) disclose a contact number encapsulation system, including the generation of a single primary contact number and a service portal application.
Bedingfield et al. (US 2004/0110465 A1) disclose a system and method for providing advanced telephony services using a virtual telephone number, including associating an existing telephone number with advanced services in another network, by establishing a virtual telephone number. 
Timmins et al. (US 2007/0121882 A1) disclose a technique for effectively providing personalized communications and information assistance services, including a user profile associated with a user’s telephone number and credit card transactions.
Ho et al. (US 2008/0112393 A1) disclose a system and method for a universal phone number service, including services associated with a single phone number and rerouting calls.
Abifaker (US 2009/0192928 A1) discloses methods and apparatus for integration of gift card services for mobile devices and social networking services, including associating mobile device with account based on phone number and management of multiple credit accounts associated with a phone number.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685